[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
Plaintiff insurance company is suing defendant Met Pro Corp. manufacturer of industrial products as subrogee after payment of a fire claim to its insured. On March 9, 1987, Met Pro's liability carrier which afforded insurance to cover such liability of Met Pro, was adjudged insolvent. Def. Ex. B. Met Pro now moves for Summary Judgment based upon the provisions of Chapter 687 C.G.S. which provides, inter alia, that any claimant's rights against a policy holder whose carrier has become insolvent, shall be asserted only against the Conn. Ins. Guaranty Association and not against the insured (see 38-275 (6)(c) C.G.S.).
Plaintiff suggests that the defendant may have umbrella coverage for losses which might possibly provide a fund to cover CT Page 1876 plaintiff's claim and accordingly a question is presented as to this issue which would preclude granting the defendant's motion for summary judgment.
As the plaintiff/claimant in this matter is a domestic insurance carrier it not only has the benefit of this chapter to protect against losses brought about by insolvent carriers it is also subject to the limitations imposed by the Act. It is the court's conclusion that the defendant's motion for Summary Judgment should be granted since whether excess or other insurance may be available the plaintiff's loss is within the primary policy limits of the insolvent insurer and subject to the bar imposed for the benefit of the insured under 38-275(6)(c) C.G.S. See Cordani v. Rawlis, 395 So. 2d 1276.
George W. Ripley, Judge.